SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 Corporate Registry (NIRE): 3330001159-5 SECOND CALL NOTICE FOR EXTRAORDINARY SHAREHOLDERS MEETING The Shareholders of Companhia Siderúrgica Nacional are hereby summoned at second call to attend the Extraordinary Shareholders' Meeting to be held on November 1st, 2010 at 11:00 a.m., at the Companys headquarters, located at Rua São José nº 20 - Grupo 1602, Centro, in the city and state of Rio de Janeiro, in order to resolve on the following Agenda: 1. cancellation of 27,325,535 (twenty-seven million, three hundred twenty-five thousand, five hundred thirty-five) shares currently held in treasury, with no capital reduction; and 2. amendment to Article 5 of the Companys Bylaws in order to reflect the share cancellation mentioned in item 1 above. Pursuant to the provisions set forth in article 135 of Law 6,404/76, the instatement of the shareholders meeting at the second call will occur regardless of the number of attending shareholders. Those shareholders whose shares are held in custody should present a statement of their shareholdings issued by the custodian institution, while those willing to be represented by an Attorney-in-Fact should observe the provisions in Article 126, paragraph 1 of Law 6,404/76, duly delivering, preferably at CSNs headquarters, the respective power(s) of attorney authorizing their representation at the Extraordinary Shareholders' Meeting, which is the object of this Call Notice, no later than 72 (seventy-two) hours prior to said Meeting, in order to facilitate services provided to shareholders. Documents related to the matters included in the Agenda will be available for Shareholders consultation at the Companys headquarters, as well as on the websites of CVM  the Brazilian Securities and Exchange Commission, at www.cvm.gov.br; BM&FBovespa  the São Paulo Stock Exchange, at www.bmfbovespa.com.br; and CSN, at www.csn.com.br/ir, in compliance with the provisions in Law 6,404/76 and CVM Instruction 481/2009. Rio de Janeiro, October 20, 2010 Benjamin Steinbruch Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 20, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
